Exhibit 10.2

DIRECTOR INDEMNIFICATION AGREEMENT

This Indemnification Agreement is dated as of             , 2014 (this
“Agreement”) and is between Visant Holding Corp., a Delaware corporation
(“Visant” and together with its wholly owned subsidiaries for which Indemnitee
serves as a director, individually or collectively, the “Company”), and [Name of
director] (“Indemnitee”).

Background

Visant believes that, in order to attract and retain highly competent persons to
serve as directors of Visant and its subsidiaries, it must provide such persons
with adequate protection through indemnification against the risks of claims and
actions against them arising out of their services to and activities on behalf
of the Company.

Visant desires and has requested Indemnitee to serve as a director of the
Company and, whereas Indemnitee is not an employee of or affiliated with any of
the Institutional Stockholders (as defined herein), in order to induce the
Indemnitee to serve as a director of the Company, the Company is willing to
grant the Indemnitee the indemnification provided for herein without limitation
but without duplication to any indemnification otherwise provided by the
Company. Indemnitee is willing to so serve on the basis that such
indemnification be provided.

The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.

In consideration of Indemnitee’s service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows.

Section 1. Indemnification.

To the fullest extent permitted by the General Corporation Law of the State of
Delaware (the “DGCL”):

(a) The Company shall indemnify Indemnitee if Indemnitee was or is made or is
threatened to be made a party to, or is otherwise involved in, as a witness or
otherwise, any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or by reason of any
action alleged to have been taken or omitted to be taken in any such capacity.

(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by or on behalf of Indemnitee in connection with such action, suit or
proceeding, including any appeals.

Section 2. Advance Payment of Expenses. To the fullest extent permitted by the
DGCL, expenses (including reasonable attorneys’ fees) incurred by Indemnitee in
appearing at, participating in or defending any action, suit or proceeding or in
connection with an enforcement action as contemplated by Section 3A(e), shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within 30 days after receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Company in respect
thereof. No other form of undertaking shall be required of Indemnitee other than
the execution of this Agreement. This Section 2 shall be subject to Section 3(b)
and shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 6.



--------------------------------------------------------------------------------

Section 3. Procedure for Indemnification; Notification and Defense of Claim.

(a) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company hereunder, notify the Company in writing of the
commencement thereof. The failure to promptly notify the Company of the
commencement of the action, suit or proceeding, or of Indemnitee’s request for
indemnification, will not relieve the Company from any liability that it may
have to Indemnitee hereunder, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding as a
result of such failure. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.

(b) With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this paragraph (b), be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is or
is reasonably likely to be a conflict of interest or position between the
Company and Indemnitee with respect to a significant issue, then the Company
will not be entitled, without the written consent of Indemnitee, to assume such
defense. In addition, the Company will not be entitled, without the written
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company.

(c) To the fullest extent permitted by the DGCL, the Company’s assumption of the
defense of an action, suit or proceeding in accordance with paragraph (b) above
will constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and expenses (including reasonable attorneys’
fees), judgments, fines and amounts paid in settlement by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 1 of this Agreement.

Section 3A. Determination of Right to Indemnification.

(a) The determination whether to grant Indemnitee’s indemnification request, as
provided in this Section 3A, shall be made promptly and in any event within 30
days following the Company’s receipt of a request for indemnification in
accordance with Section 3(a). If the Company determines that Indemnitee is
entitled to such indemnification or, as contemplated by Section 3(c) the Company
has acknowledged such entitlement, the Company will make payment to Indemnitee
of the indemnifiable amount within such 30-day period. If the Company is not
deemed to have so acknowledged such entitlement or the Company’s determination
of whether to grant Indemnitee’s indemnification request shall not have been
made within such 30-day period, the requisite determination of entitlement to
indemnification shall, subject to Section 6, nonetheless be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under the DGCL.

 

2



--------------------------------------------------------------------------------

(b) To the extent Indemnitee has been successful, on the merits or otherwise, in
defense of any action, suit or proceeding referred to in Section 1, the Company
shall indemnify Indemnitee against any loss and liability suffered by Indemnitee
and expenses (including reasonable attorneys’ fees), judgments, fines and
amounts paid in settlement by or for the account of Indemnitee incurred in
connection therewith. If Indemnitee is not wholly successful in such action,
suit or proceeding, but is successful, on the merits or otherwise, as to one or
more but less than all claims in such action, suit or proceeding, the Company
shall indemnify Indemnitee against any loss and liability suffered by Indemnitee
and expenses (including reasonable attorneys’ fees), judgments, fines and
amounts paid in settlement by or for the account of Indemnitee incurred in
connection with each successfully resolved claim.

(c) In the event that Section 3A(b) is inapplicable, the Company shall
nevertheless indemnify Indemnitee, unless and to the extent a Reviewing Party
chosen pursuant to Section 3A(d) determines that Indemnitee has not met the
applicable standard of conduct set forth in the DGCL, as a condition to such
indemnification.

(d) If, and to the extent, any applicable law requires the determination that
Indemnitee has met the applicable standard of conduct set forth in the DGCL, as
a condition to any such indemnification, a Reviewing Party chosen by the Company
Board (provided, that following a Change of Control, such Reviewing Party shall,
at the written election of Indemnitee, be an Independent Legal Counsel) shall
make such determination in writing, subject to the following:

(i) A Reviewing Party so chosen shall act in the utmost good faith to assure
Indemnitee a complete opportunity to present to such Reviewing Party
Indemnitee’s evidence that Indemnitee has met the applicable standard of
conduct.

(ii) If the Reviewing Party pursuant to this Section 3A(d) is to be an
Independent Legal Counsel, the Independent Legal Counsel shall be selected as
provided in this Section 3A(d)(ii). The Independent Legal Counsel shall be
selected promptly by the Company Board, and the Company Board shall provide
written notice of such selection to Indemnitee. Indemnitee may, within seven
(7) days after such written notice of selection shall have been given, deliver
to the Company a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the counsel so selected
does not meet the requirements of “Independent Legal Counsel” as defined in this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Legal Counsel. If a written objection is made
and substantiated, the Independent Legal Counsel selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within fifteen
(15) days after the initial notice provided by the Company Board to Indemnitee
of the initial selection of an Independent Legal Counsel, no Independent Legal
Counsel shall have been selected by the Company Board and not objected to by
Indemnitee, either the Company Board or the Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Indemnitee to the
Company Board’s selection of Independent Legal Counsel and/or for the
appointment as Independent Legal Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Legal Counsel and the Reviewing Party pursuant to this
Section 3A(d). The Company shall pay any and all reasonable fees and expenses of
Independent Legal Counsel incurred by such Independent Legal Counsel in
connection with acting pursuant to this Section 3A(d), and the Company shall pay
all reasonable fees and expenses incident to the procedures of this
Section 3A(d)(ii), regardless of the manner in which such Independent Legal
Counsel was selected or appointed.

(e) In the event that (i) a Reviewing Party determines in accordance with this
Section 3A that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30-day period, (iv) advancement of expenses is not timely

 

3



--------------------------------------------------------------------------------

made in accordance with Section 2, or (v) the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, the Indemnitee the benefits provided or intended to be provided
to Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
Indemnification or advancement of Expenses. Indemnitee’s expenses (including
reasonable attorneys’ fees) incurred in connection with successfully
establishing Indemnitee’s right to indemnification or advancement of expenses,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Company to the fullest extent permitted by the DGCL. In the
event of any dispute between the parties concerning their respective rights and
obligations hereunder, the Company shall have the burden of proving that the
Company is not obligated to make the payment or advance claimed by Indemnitee.

(f) The Company hereby acknowledges that a settlement or other disposition short
of final judgment shall be deemed a successful resolution for purposes of
Section 3A(b) if it permits a party to avoid expense, delay, distraction,
disruption or uncertainty. In the event that any Proceeding to which Indemnitee
is a party is resolved in any manner other than by adverse judgment against
Indemnitee (including settlement of such action, suit or proceeding with or
without payment of money or other consideration), it shall be presumed that
Indemnitee has been successful on the merits or otherwise in such action, suit
or proceeding, unless there has been a finding (either adjudicated or pursuant
to Section 3A(d) above) that Indemnitee (i) did not act in good faith, (ii) did
not act in a manner reasonably believed to be in, or not opposed to, the best
interests of the Company, or (iii) with respect to any criminal proceeding, had
reasonable cause to believe his conduct was unlawful. Anyone seeking to overcome
this presumption shall have the burden of proof, and the burden of persuasion,
by clear and convincing evidence.

For purposes of Section 3A, the following definitions shall apply:

 

  (a) The term “Company Board” means the board of directors of the Company.

 

  (b) The term “Disinterested Director” means, with respect to any determination
contemplated by this Agreement, any Person who, as of the time of such
determination, is a member of the Company Board but is not a party to any
action, suit or proceeding then pending with respect to any indemnification
event.

 

  (c) The term “Independent Legal Counsel” means an attorney or firm of
attorneys designated by the Disinterested Directors (or, if there are no
Disinterested Directors, the Company Board) that is experienced in matters of
corporate law and neither presently is, nor in the thirty-six (36) months prior
to such designation has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the action, suit or proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Legal Counsel”
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

 

  (d) The term “Reviewing Party” means, with respect to any determination
contemplated by this Agreement, any one of the following: (i) a majority of all
Disinterested Directors, even if such Disinterested Directors do not constitute
a quorum of the Company Board; (ii) a committee of Disinterested Directors, even
if such committee members do not constitute a quorum of the Company Board, so
long as such committee was designated by a majority of all Disinterested
Directors; (iii) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, Independent Legal Counsel, in which case the
applicable determination shall be provided in a written opinion to the Company
Board, with a copy provided to Indemnitee; or (iv) if Indemnitee is not a
director or officer of the Company at the time of such determination, the
Company Board.

 

4



--------------------------------------------------------------------------------

Section 4. Insurance and Subrogation.

(a) The Company shall use its reasonable best efforts to purchase and maintain a
policy or policies of insurance with reputable insurance companies with A.M.
Best ratings of “A” or better, providing Indemnitee with coverage for any
liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of the fact that Indemnitee is or was or has agreed to serve as
a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
arising out of Indemnitee’s status as such, whether or not the Company would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement. Such insurance policies shall have coverage terms
and policy limits at least as favorable to Indemnitee as the insurance coverage
provided to any other director or officer of the Company. If the Company has
such insurance in effect at the time the Company receives from Indemnitee any
notice of the commencement of an action, suit or proceeding, the Company shall
give prompt notice of the commencement of such action, suit or proceeding to the
insurers in accordance with the procedures set forth in the policy. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy.

(b) Subject to Section 9(b), in the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy. Indemnitee shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

(c) Subject to Section 9(b), the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, judgments, fines and amounts paid in settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.

Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
alternative dispute mechanism or proceeding, whether civil, criminal,
administrative or investigative.

(b) The term “by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.

(c) The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements,
appeal bonds, other out-of-pocket costs and reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Company or any third party), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of an action, suit
or proceeding or establishing or enforcing a right to indemnification under this
Agreement or otherwise incurred in connection with a claim that is indemnifiable
hereunder.

 

5



--------------------------------------------------------------------------------

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).

Section 6. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof),
however denominated, initiated by Indemnitee, other than (i) an action, suit or
proceeding brought to establish or enforce a right to indemnification or
advancement of expenses under this Agreement (which shall be governed by the
provisions of Section 6(b) of this Agreement) and (ii) an action, suit or
proceeding (or part thereof) was authorized or consented to by the Board of
Directors of the Company, it being understood and agreed that such authorization
or consent shall not be unreasonably withheld in connection with any compulsory
counterclaim brought by Indemnitee in response to an action, suit or proceeding
otherwise indemnifiable under this agreement, subject to the terms of Section 10
following a change in control (as defined herein).

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to indemnification or advancement of expenses
hereunder (in which case such indemnification or advancement shall be to the
fullest extent permitted by the DGCL), or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 6(b) is intended to limit the Company’s obligations with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 2 hereof.

(c) Section 16(b) Matters. To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Exchange Act.

(d) Fraud or Willful Misconduct. To indemnify Indemnitee on account of conduct
by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to have been knowingly fraudulent or constitute
willful misconduct.

(e) Sarbanes-Oxley Act. To indemnify Indemnitee in connection with any action,
suit or proceeding (or any part of any action, suit or proceeding) for any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), if Indemnitee is held liable therefor (including pursuant
to any settlement arrangements).

(f) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined by a final (not interlocutory) judgment or
other adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing to be
prohibited by law.

 

6



--------------------------------------------------------------------------------

(g) Duplicative Payments. To indemnify Indemnitee in connection with any action,
suit or proceeding (or any part of any action, suit or proceeding) for which
payment has actually been made to or on behalf of Indemnitee under any valid and
collectible insurance policy or any other valid and enforceable indemnity
provision or agreement, except with respect to any excess beyond the amount
actually paid and except to the extent amounts are thereafter “clawed back” or
otherwise under dispute under such insurance policy, provision or agreement.

Section 7. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company’s prior written consent.
The Company shall not settle any action, suit or proceeding in any manner that
would impose any fine or other obligation on Indemnitee or require the admission
of fault or culpability of Indemnitee without Indemnitee’s prior written
consent. Neither the Company nor Indemnitee will unreasonably withhold his, her,
its or their consent to any proposed settlement.

Section 8. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or by reason of any
action alleged to have been taken or omitted in such capacity, from and against
all loss and liability suffered and expenses (including reasonable attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals, to the fullest extent permitted by any applicable portion
of this Agreement that shall not have been invalidated.

Section 9. Contribution/Jointly Indemnifiable Claims.

(a) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by law,
contribute to the payment of all of Indemnitee’s loss and liability suffered and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement reasonably incurred by or on behalf of Indemnitee in connection with
any action, suit or proceeding, including any appeals, in an amount that is just
and equitable in the circumstances; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to any limitation on indemnification set forth in
Section 4(c), 6 or 7 hereof.

(b) Given that certain jointly indemnifiable claims may arise due to the service
of the Indemnitee as a director and/or officer of the Company at the request of
the Indemnitee-related entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification or advancement of expenses in
connection with any such jointly indemnifiable claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-related entities. Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-related entities and no right of advancement or
recovery the Indemnitee may have from the Indemnitee-related entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Company hereunder. In the event that any of the Indemnitee-related entities
shall make any payment to the Indemnitee in respect of indemnification or
advancement of expenses with respect to any jointly indemnifiable claim, the
Indemnitee-related entity making such payment shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee against the
Company, and Indemnitee shall execute all papers reasonably required and shall
do all things that may be reasonably necessary to secure such rights, including
the execution of such documents as may be necessary to enable the
Indemnitee-related entities effectively to bring suit to enforce such rights.
The Company

 

7



--------------------------------------------------------------------------------

and Indemnitee agree that each of the Indemnitee-related entities shall be
third-party beneficiaries with respect to this Section 9(b), entitled to enforce
this Section 9(b) as though each such Indemnitee-related entity were a party to
this Agreement. For purposes of this Section 9(b), the following terms shall
have the following meanings:

(i) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(ii) The term “jointly indemnifiable claims” shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Company pursuant to the DGCL, any
agreement or the certificate of incorporation, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company or the
Indemnitee-related entities, as applicable.

Section 10. Change in Control.

(a) The Company agrees that if there is a change in control of the Company, then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnification and advancement of expenses under this Agreement,
any other agreement or the Company’s Certificate of Incorporation or Bylaws now
or hereafter in effect, the Company shall seek legal advice only from
Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld). In addition, upon written
request by Indemnitee for indemnification pursuant to Section 3(a), a
determination, if required by the DGCL, with respect to Indemnitee’s entitlement
thereto shall be made by such Independent Legal Counsel in a written opinion to
the Board of Directors of the Company, a copy of which shall be delivered to
Indemnitee. The Company agrees to pay the reasonable fees of the Independent
Legal Counsel referred to above and to indemnify fully such counsel against any
and all expenses (including reasonable attorney’s fees), claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto. A “change in control” shall mean (i) the sale of all or substantially
all of the assets of the Company to an Unaffiliated Person; (ii) a sale
resulting in more than 50% of the voting securities of the Company being held by
an Unaffiliated Person; (iii) a merger, consolidation, recapitalization or
reorganization of the Company with or into another Unaffiliated Person; if and
only if any such event listed in clauses (i) through (iii) above results in the
inability of the Institutional Stockholders to designate or elect a majority of
the Board (or the board of directors (or similar body) of the resulting entity
or its parent company). For purposes of this definition, the term “Unaffiliated
Person” means any Person or Group who is not (x) any of the Institutional
Stockholders, (y) an Affiliate of any of the Institutional Stockholders, or
(z) an entity in which any of the Institutional Stockholders, or any member of
the respective Institutional Stockholders holds, directly or indirectly, a
majority of the voting interests in such entity.

(b) For purposes of this Agreement, the following definitions shall apply:

(i) “Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling ten percent
(10%) or more of any class of outstanding equity securities of such Person or
(iii) any officer, director, general partner or trustee of any such Person
described in clause (i) or (ii).

 

8



--------------------------------------------------------------------------------

(ii) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(iii) “Group” shall have the meaning assigned to such term in Sections 13(d)(3)
of the Exchange Act; provided, however, that Group shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(iv) “Independent Legal Counsel” shall have the meaning assigned to it in
Section 3A of this Agreement.

(v) “Institutional Stockholders” shall mean Fusion Acquisition LLC, on the one
hand, and DLJ Merchant Banking Partners III, L.P., DLJ Offshore Partners III-1,
C.V., DLJ Offshore Partners III-2, C.V., DLJ Offshore Partners III, C.V., DLJ MB
Partners III GmbH & Co. KG, Millennium Partners II, L.P. and MBP III Plan
Investors, L.P., on the other hand.

(vi) “Person” shall mean any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any Group comprised of two or more of the foregoing.

Section 11. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed,
(b) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt or (d) sent by e-mail or facsimile transmission, with
receipt of oral confirmation that such transmission has been received. Notice to
the Company shall be directed to Visant Holding Corporation, 357 Main Street,
Armonk, NY 10504, Attention: General Counsel, e-mail: marie.hlavaty@visant.net,
facsimile: (914) 595-8237, confirmation number: (914) 595-8200, and to
Indemnitee shall be directed to Indemnitee at the address set forth below
Indemnitee’s signature below, or in either case to such other address, e-mail or
facsimile number as such party may indicate by a notice delivered to the other
party hereto under the terms of this Section 11.

Section 12. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, in any court
in which a proceeding is brought, other agreements or otherwise as may be in
effect from time to time, and Indemnitee’s rights hereunder shall inure to the
benefit of the heirs, executors and administrators of Indemnitee. No amendment
or alteration of the Company’s Certificate of Incorporation or Bylaws or any
other agreement shall adversely affect or be in limitation of the rights
provided to Indemnitee under this Agreement.

Section 13. No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company. For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director,
officer, employee or agent of the Company.

 

9



--------------------------------------------------------------------------------

Section 14. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL.

Section 15. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the express subject matter hereof, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 16. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.

Section 17. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of such Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

Section 18. Service of Process and Venue. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) agree to appoint, to the extent such party
is not otherwise subject to service of process in the State of Delaware, an
agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

Section 19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.

Section 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 21. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

10



--------------------------------------------------------------------------------

This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.

 

VISANT HOLDING CORP. By  

 

Name:   Title:   INDEMNITEE:

 

Name:   Address for Notice for Indemnitee under Section 11:

 

 

 

E-mail:  

 

Facsimile:  

 

Confirmation number:  

 

 

11